 
Exhibit 10.31
 
AGREEMENT
 
FOR
 
INFORMATION TECHNOLOGY SERVICES
 
between
 
GLOBAL PAYMENT SYSTEMS, LLC
 
and
 
ELECTRONIC DATA SYSTEMS CORPORATION
 





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I.   DEFINITIONS
    
        Section 1.1
 
Certain Definitions
  
1
ARTICLE II.   AGREEMENT AND TERM
    
        Section 2.1
 
Agreement
  
3
        Section 2.2
 
Term
  
3
        Section 2.3
 
Marketing
  
3
        Section 2.4
 
Advisory Panel
  
3
        Section 2.5
 
International Cooperation
  
3
ARTICLE III.   EDS OBLIGATIONS AND REPRESENTATIONS
    
        Section 3.1
 
Base Services
  
3
        Section 3.2
 
Other Services
  
4
        Section 3.3
 
Training
  
4
        Section 3.4
 
Operating Instructions, System Changes
  
4
        Section 3.5
      
5
        Section 3.6
 
EDS Account Executive
  
5
        Section 3.7
 
GLOBAL’s Rights to Use EDS Systems
  
5
        Section 3.8
 
Warranties
  
5
        Section 3.9
 
EDS Representations and Warranties
  
6
        Section 3.10
 
EDS Obligation to Fund Settlement
  
6
        Section 3.11
 
Forms
  
6
ARTICLE IV.   GLOBAL OBLIGATIONS AND REPRESENTATIONS
    
        Section 4.1
 
GLOBAL Obligations
  
6
        Section 4.2
 
GLOBAL Account Executive
  
7
        Section 4.3
 
GLOBAL Representation and Warranties
  
7
ARTICLE V.   PAYMENTS TO EDS
    
        Section 5.1
 
Transaction Payments
  
8
        Section 5.2
 
Charges for Other Services
  
8
        Section 5.3
 
Reruns
  
8
        Section 5.4
 
Payment
  
8
        Section 5.5
 
Taxes
  
8
        Section 5.6
 
Termination Fee
  
8
        Section 5.9
 
Direct Settlement
  
9
          



i



--------------------------------------------------------------------------------

 
ARTICLE VI. SAFEGUARDING OF GLOBAL DATA, CONFIDENTIALITY, AND AUDIT RIGHTS
    
        Section 6.1
  
Ownership and Use of Data
  
9
        Section 6.2
  
Safeguarding Data Integrity
  
10
        Section 6.3
  
EDS System Ownership
  
10
        Section 6.4
  
Confidentiality
  
10
        Section 6.5
  
Security
  
11
        Section 6.6
  
Audit Rights
  
11
        Section 6.7
  
Contingency Planning
  
11
ARTICLE VII. PERFORMANCE REVIEW AND TERMINATION
    
        Section 7.1
  
Dispute Resolution
  
12
        Section 7.2
  
Termination for Cause
  
12
        Section 7.3
  
Termination for Nonpayment
  
13
        Section 7.4
  
Termination for Insolvency
  
13
        Section 7.5
  
Rights Upon Termination
  
13
ARTICLE VIII. INDEMNITIES AND LIABILITY
    
        Section 8.1
  
Cross Indemnity
  
13
        Section 8.2
  
Correcting Defects
  
13
        Section 8.3
  
Limitation of Liability
  
14
        Section 8.4
  
Infringement Indemnity
  
14
        Section 8.5
  
Procedures
  
14
ARTICLE IX. MISCELLANEOUS
    
        Section 9.1
  
Right of EDS to Perform Services for Others
  
14
        Section 9.2
  
Hiring of Employees
  
14
        Section 9.3
  
Notices
  
15
        Section 9.4
  
Counterparts
  
15
        Section 9.5
  
Relationship of Parties
  
15
        Section 9.6
  
Notices, Approvals and Similar Actions
  
15
        Section 9.7
  
Force Majeure
  
15
        Section 9.8
  
Waiver
  
16
        Section 9.9
  
Media Releases
  
16
        Section 9.10
  
Entire Agreement
  
16
        Section 9.11
  
Governing Law
  
16
        Section 9.12
  
Assignment
  
16
        Section 9.13
  
Amendment
  
16







ii



--------------------------------------------------------------------------------

 



LIST OF SCHEDULES
 
SCHEDULE A—DESCRIPTION OF SERVICES AND CHARGES
 
SCHEDULE B—SERVICE LEVELS
 
SCHEDULE C—TERMINATION PAYMENT SCHEDULE
 
 



iii



--------------------------------------------------------------------------------

 
AGREEMENT FOR INFORMATION TECHNOLOGY SERVICES
 
THIS AGREEMENT, dated as of October 1, 2001, between GLOBAL PAYMENT SYSTEMS,
LLC, a limited liability company chartered under the laws of the State of
Georgia (hereinafter referred to as “GLOBAL”), and ELECTRONIC DATA SYSTEMS
CORPORATION, a Delaware corporation (hereinafter referred to as “EDS”).
 
RECITALS
 
WHEREAS, EDS is in the business of providing information technology services to
financial institutions and other service providers to service and process VISA
and/or MasterCard related bank card cardholder account, commercial cardholder
account, off-line debit, debit gateway and merchant account transactions; and
 
WHEREAS, GLOBAL desires to obtain, and EDS desires to furnish, information
technology services for the merchant account processing business of GLOBAL (both
currently owned by GLOBAL and acquired by GLOBAL during the term of this
Agreement) all on the terms and subject to the conditions set forth herein; and
 
WHEREAS, GLOBAL and EDS entered into an Agreement for Information Technology
Services as of December 18, 1996 (the “Original Agreement”) for the purpose of
GLOBAL receiving and EDS furnishing certain services based on the terms and
conditions described in this Agreement; and
 
WHEREAS, GLOBAL and EDS have negotiated and agreed to numerous amendments to the
Original Agreement; and
 
WHEREAS, the amendments that have been agreed to are of such a nature and extent
as to make it desirable for GLOBAL and EDS to restate their entire Agreement but
such new Agreement shall remain to be the Processing Services Agreement
contemplated under the Asset Purchase Agreement entered into between the parties
as of December 19, 1996;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
covenants, representations, and warranties herein contained, the parties hereto
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1
 
Certain Definitions. As used in this Agreement:

 

 
(a)
 
“Account Executives” shall mean the EDS Account Executive and the GLOBAL Account
Executive.

 

 
(b)
 
“Advisory Panel” shall mean a panel composed of members from EDS and from
GLOBAL, which shall be formed and which shall operate in accordance with the
provisions of Section 2.5 of this Agreement.

 

 
(c)
 
“Bank” shall mean a financial institution designated by GLOBAL.

 

 
(d)
 
“Base Services” shall mean the information technology services and applications
related to Merchant Data Processing and included in the Base Price and generally
described in Schedule A of this Agreement.

 

 
(e)
 
“Business Day” shall mean any weekday, Monday through Friday, except where any
such day is a federal holiday.

 

 
(f)
 
“Debit services” shall mean off-line and debit gateway services.

 

 
(g)
 
“Documentation” shall mean, to the extent provided to GLOBAL, written and
electronic documents, manuals (including user manuals), and reference materials
which collectively contain a description





--------------------------------------------------------------------------------

 
and/or definition of basic or necessary operating conditions, characteristics,
capabilities, and specifications of the Base Services.

 

 
(h)
 
“GLOBAL” shall mean GLOBAL PAYMENT SYSTEMS, LLC, a Georgia limited liability
company.

 

 
(i)
 
“GLOBAL Account Executive” shall mean a representative of GLOBAL assigned to
work with the EDS Account Executive. Until GLOBAL notifies EDS otherwise, the
GLOBAL Account Executive shall be Tom Davis.

 

 
(j)
 
“EDS” shall mean Electronic Data Systems Corporation, a Delaware corporation.

 

 
(k)
 
“EDS Account Executive” shall mean an EDS account executive assigned to act as
GLOBAL’s primary point of contact regarding this Agreement. Until EDS notifies
GLOBAL otherwise, the EDS Account Executive shall be Timothy Cunnane.

 

 
(l)
 
“EDS Owned Systems” shall mean EDS Systems that are owned by EDS, including,
without limitation, MAS.

 

 
(m)
 
“EDS Systems” shall mean any System utilized by EDS to provide the Base Services
under this Agreement.

 

 
(n)
 
“Effective Date” shall mean 12:01 a.m. Eastern Time, October 1, 2001.

 
(o)
 
“Enhancement Services” shall mean those services described in Section 2.1(k) of
this Agreement, relating to modifications of the MAS System.

 

 
(p)
 
“Expiration Date” shall mean September 30, 2006.

 

 
(q)
 
“Installation Date” shall mean the date on which GLOBAL completes the
installation of the NDC Merchant Accounts to the Base Services.

 

 
(r)
 
“MasterCard” shall mean MasterCard International, Incorporated.

 

 
(s)
 
“MAS” shall mean EDS’ proprietary Merchant Accounting System.

 

 
(t)
 
“License Agreements” shall mean the software license agreements between EDS and
Global relating to (a) the MAS system and (b) the distribution and exception
processing system.

 

 
(u)
 
“Other Services” shall mean all services other than the Base Services described
in Schedule A, and shall include without limitation (i) systems engineering and
telecommunications engineering services not specifically described or referred
to in Schedule A, (ii) special computer runs or reports, and special accounting
information applications, (iii) data processing-related forms, supplies, and
equipment, and (iv) custom or special enhancements to the EDS System.

 

 
(v)
 
“Program” shall mean the information technology services for the merchant
processing business of GLOBAL.
 

 

 
(w)
 
“Services” shall mean Base Services and Other Services.

 

 
(x)
 
“System” or “Systems” means and includes (i) computer programs, including
without limitation software, firmware, application programs, operating systems,
files and utilities, (ii) supporting documentation for such computer programs,
including without limitation input and output formats, program listings,
narrative descriptions, operating instructions and programming instructions, and
(iii) the tangible media upon which such programs are recorded, including
without limitation chips, tapes, disks and diskettes. “System” or “Systems”
shall include computer programs and documentation, as described above, which
exists as of the date of this Agreement as well as any future modifications,
changes, additions, or enhancements throughout the term of this Agreement.

 

 
(y)
 
“VISA” shall mean Visa U.S.A., Inc.



2



--------------------------------------------------------------------------------

ARTICLE II.
AGREEMENT AND TERM
 
2.1    
 
Agreement. Subject to the terms and upon the conditions specified in this
Agreement, during the term of this Agreement EDS will supply to GLOBAL, and
GLOBAL will purchase from EDS all of the third party provided Base Services
requirements of GLOBAL.

 
2.2
 
Term. The term of this Agreement shall be for the period commencing on the
Effective Date and ending on the Expiration Date or on such earlier date upon
which this Agreement is terminated in accordance with the provisions of Sections
7.2, 7.3, or 7.4 of this Agreement. Notwithstanding the foregoing, GLOBAL shall
be able to discontinue any of the Other Services at any time upon written notice
to EDS. The term of this Agreement will automatically extend for a period of one
(1) year after the Expiration Date and each subsequent one-year anniversary
thereafter, unless GLOBAL gives EDS notice at least six (6) months prior to the
date this Agreement would otherwise terminate that it does not wish to further
extend the term of this Agreement; or EDS gives GLOBAL notice at least eighteen
(18) months prior to the date this Agreement would otherwise terminate that it
does not wish to further extend the term of this Agreement.

 
2.3
 
Marketing and Product Focus. The parties may work together to develop a joint
marketing plan for the joint marketing and sales activities contemplated under
the Purchase Agreement. In the event EDS establishes a product focus group, EDS
will ensure that GLOBAL participates.

 
2.4
 
Advisory Panel. Promptly following the Effective Date, EDS and GLOBAL shall
establish the Advisory Panel, which shall consist of the Account Executives and
additional members each from EDS and GLOBAL as the parties shall determine. The
Advisory Panel shall meet no less often than quarterly.

 
2.5
 
International Cooperation. GLOBAL and EDS agree to continue their ongoing
good-faith discussions to extend their business relationship to international
opportunities in appropriate circumstances, subject to agreement upon mutually
acceptable terms and conditions by both EDS and GLOBAL.

 
ARTICLE III.
EDS OBLIGATIONS AND REPRESENTATIONS
 
3.1
 
Base Services. Except as otherwise provided in Section 3.1.1, during the term of
this Agreement, EDS will be the exclusive third party provider to GLOBAL of Base
Services, In connection with the provision of Base Services hereunder, EDS will:

 

 
(a)
 
Operate the appropriate equipment and EDS Systems so as to furnish (i) daily and
other periodic reports listed in the documentation relating to the Services
(examples of which have been provided to GLOBAL prior to the Effective Date),
and (ii) such other reports as may reasonably be requested from time to time by
GLOBAL, subject to the limitations of the EDS Systems and available EDS
personnel, and subject to the imposition of additional charges for custom
reports.

 

 
(b)
 
Provide in a timely manner the information necessary to enable GLOBAL’s
customers to settle or cause to be settled all merchant account transactions
with the appropriate networks.

 

 
(c)
 
Electronically accept input and deliver output of data at EDS’s designated
locations.

 

 
(d)
 
Make routine modifications and ordinary day-to-day changes and corrections to
the EDS Owned Systems and make routine modifications and ordinary changes and
corrections to all other EDS Systems as soon as practicable after EDS receives
same.



3



--------------------------------------------------------------------------------

 

 
(e)
 
Store and safeguard magnetic tapes and disc packs containing data of GLOBAL or
of GLOBAL’s customers in accordance with the data integrity safeguards specified
in Section 6.2.

 

 
(f)
 
Provide GLOBAL with one (1) complete electronic set of Documentation used by EDS
in performing the Base Services, together with updates as they are developed by
EDS.

 

 
(g)
 
With the cooperation of GLOBAL, develop, maintain and, as necessary in the event
of a disaster, execute a disaster recovery plan in accordance with Section 6.7.

 

 
(h)
 
Perform the Services in accordance with the Service Levels (“Service Levels”),
which are set forth on Schedule B. EDS shall provide GLOBAL on or before the
tenth day of each month with a report demonstrating how EDS performed against
each of the Service Levels during the prior month. Until otherwise agreed,
Service Levels shall in all cases be at least equal to EDS’ actual monthly
average performance levels as measured during the three (3) months prior to the
Effective Date.

 

 
(i)
 
In accordance with the terms of Section 5.5, at no additional cost to GLOBAL
other than as provided in Schedule A, perform conversion services to convert
GLOBAL’s existing and future portfolio of merchant accounts to EDS’ Systems.

 
3.1.1
 
It is understood and agreed that the exclusivity provisions of this Agreement
relative to EDS as GLOBAL’s exclusive third party provider of Base Services
shall not apply in the following instances:

 

 
(a)
 
Where (i) Base Services are provided under an existing agreement with another
third party service provider, or (ii) GLOBAL acquires merchant accounts that are
subject to other contractual requirements relative to the provision of Base
Services to such accounts that GLOBAL is in its sole judgment unable to
terminate.

 

 
(b)
 
Where GLOBAL enters into a joint venture or alliance with another party in which
the merchant and/or cardholder accounts are subject to other contractual
requirements relative to the provision of Base Services to such accounts that
GLOBAL is in its sole judgment unable to terminate.

 
3.2
 
Other Services. GLOBAL may from time to time request Other Services. All Other
Services provided to GLOBAL will be billed at the price set forth in Schedule A
or, if not, at a mutually agreeable price. To obtain Other Services which are
not mentioned on Schedule A, GLOBAL shall present to EDS a written proposal or
inquiry. EDS shall respond in writing to such proposal or inquiry within twenty
(20) business days after receipt thereof. If EDS indicates it is willing and
able to undertake to provide such Other Services, EDS and GLOBAL shall specify
in detail such Other Services in one or more written addenda to this Agreement.
Unless otherwise agreed in advance, EDS shall own the intellectual property
rights to the products of such Other Services, and all development projects will
be performed in accordance with the procedures prescribed in EDS’s then-current
Systems Life Cycle. Notwithstanding the foregoing, EDS shall assign its
copyrights exclusively to GLOBAL for all code developed by EDS specifically for
GLOBAL as enhancements or modifications to the MAS system and the distribution
and exception processing system for the purpose of providing Services to GLOBAL
hereunder.

 
3.3
 
Training. In the event GLOBAL requests that EDS conduct any training concerning
the use of EDS’ procedures, systems, and reports and EDS is willing to do so,
EDS will conduct such training as an Other Service.

 
3.4
 
Operating Instructions, System Changes. GLOBAL agrees to comply with and to
cause its customers to comply with all operating instructions pertaining to the
Services as issued by EDS from time to time provided that any such change does
not require a material change in the way GLOBAL or its customers does business.
In order to continuously improve the efficiency and quality of the Services, EDS
reserves the right to make such software, hardware, and operational changes as
it shall reasonably deem necessary provided that any such change does not
require a material change in the way GLOBAL or its customers does business.



4



--------------------------------------------------------------------------------

 
GLOBAL shall be notified in advance of any changes affecting the Services to
GLOBAL. GLOBAL acknowledges that EDS shall provide the Services using such
software, whether owned by EDS or others, as EDS in its sole discretion
determines appropriate for GLOBAL’s business requirements, so long as any change
due to such determination has no adverse effect upon the business of GLOBAL or
its customers.

 
3.5
 
EDS will (i) comply with (A) all state and federal laws and regulations which
affect the Program, (B) applicable by-laws and regulations of VISA, Visa
International and MasterCard, and (c) EDS’ operating policies and procedures set
forth in the Documentation.

 
3.6
 
EDS Account Executive. EDS shall assign to GLOBAL an EDS Account Executive who
shall be responsible for directing all EDS activities affecting the provision of
information technology services hereunder. The EDS Account Executive shall also
work with GLOBAL to establish priorities for the information technology services
provided hereunder.

 
3.7
 
GLOBAL’s Rights to Use EDS Systems. EDS previously granted to GLOBAL a
nonexclusive license to use the MAS System in the United States and a
non-exclusive license to use the distribution and exception processing system.
Subject to the terms of such licenses, EDS Systems shall be and remain the
property of EDS, and, subject to the licenses which may be granted pursuant to
the License Agreements, GLOBAL shall have no rights or interest therein, except
as set forth in this Agreement or in the License Agreements. Immediately upon
execution of this Agreement, EDS will provide the most current source code and
object code versions of the MAS System Software. At least nine (9) months before
the termination of this Agreement in accordance with the terms hereunder, EDS
will provide a copy of the then current source code and object code versions of
the MAS System software and the distribution and exception processing system
software, including any updates, changes or modifications. Immediately upon
termination of this Agreement, EDS will provide a copy in both the object code
and source code versions of any updates, changes, or modifications that have
been made between the copy provided pursuant to the foregoing sentence and the
termination of the license agreement. Further, GLOBAL shall keep confidential
the Systems and shall not permit the Systems to be copied or reproduced, used or
transferred, in whole or in part, by or to any other person, firm, or
corporation, at any time except as allowed hereunder or pursuant to the License
Agreements. In the event GLOBAL violates this Section 3.9, EDS shall be entitled
to preliminary injunctive relief and other injunctive relief against any such
violation. Such injunctive relief shall be in addition to, and in no way in
limitation of, any and all remedies or rights to recover damages EDS shall have
at law or in equity for the enforcement of the above agreements. It is
understood and agreed that the License Agreements shall apply not only to the
Licensed Programs in their current form, but shall include all enhancements,
modifications and derivative works produced by EDS for processing GLOBAL’s
accounts hereunder during the term of this Agreement but that GLOBAL shall own
any enhancements, modifications, or derivative works which were developed by EDS
specifically for GLOBAL or developed by GLOBAL as enhancements or modifications
to the MAS system and the distribution and exception processing system for the
purpose of providing Services to GLOBAL hereunder.

 
3.8
 
Warranties. EDS warrants and represents that the EDS Systems will perform in
accordance with the provisions of Section 3.5, the Service Levels, the
specifications set forth in this Agreement, the License Agreements, and the
Documentation applying to such Systems. EDS warrants that its computer data
integrity safeguards (such as access codes, passwords, and anti-virus programs)
are consistent with industry standards and comply with all of the guidelines and
requirements of MasterCard, Visa, state, local and federal laws and government
regulatory authorities supervising EDS, GLOBAL and GLOBAL’s customers and banks.
EXCEPT AS SPECIFICALLY PROVIDED HEREIN, EDS MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, TO GLOBAL OR TO ANY OTHER PERSON OR ENTITY
REGARDING THE MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE OR OTHERWISE OF THE EDS SYSTEMS OR ANY OF THEM, OR OF ANY INFORMATION
TECHNOLOGY SERVICES OR MATERIALS PROVIDED HEREUNDER.



5



--------------------------------------------------------------------------------

 
3.9
 
EDS Representations and Warranties. EDS hereby represents and warrants to GLOBAL
that:

 

 
(a)
 
EDS is a corporation duly organized, validly existing and in good standing under
the laws of Delaware. It has all requisite corporate power, franchises,
licenses, permits, and authority to carry on its business as such business has
been and is being conducted currently.

 

 
(b)
 
EDS has all requisite corporate power and authority to enter into, execute, and
deliver this Agreement and to perform its obligations hereunder. This Agreement
constitutes the valid and binding obligation of EDS enforceable in accordance
with its terms, except as enforcement hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws relating to or
affecting the enforcement of creditors’ rights and except that the remedy of
specific performance and injunctive relief may be subject to equitable defenses
and to the equitable discretion of the courts.

 
3.10
 
EDS Obligation to Fund Settlement. If, due to the failure of EDS to perform
under this Agreement, GLOBAL does not receive funding through the MasterCard and
VISA interchange system in a timely fashion and GLOBAL is therefore unable to
fund its settlement accounts, EDS hereby agrees to advance to GLOBAL funds
sufficient for such purpose at no cost to GLOBAL until such time as GLOBAL does
receive such funds, whereupon GLOBAL will return such funds to EDS on the next
Business Day.

 
3.11
 
Forms. GLOBAL will be responsible to provide all forms needed by GLOBAL
hereunder.

 
ARTICLE IV.
GLOBAL OBLIGATIONS AND REPRESENTATIONS
 
4.1
 
GLOBAL Obligations. In connection with the services provided by EDS hereunder,
GLOBAL will, in addition to its other obligations hereunder, perform in a timely
manner the following obligations:

 

 
(a)
 
GLOBAL is solely responsible for determining what telecommunications lines and
equipment, including terminals and control units, data lines, and any other
equipment, may be required for EDS to perform services hereunder. Once such
determinations are made, GLOBAL shall arrange for procurement, operation,
installation, and maintenance of such equipment at EDS’s facility or reimburse
EDS for such services at GLOBAL’s option. EDS shall be responsible for the
connection of the telecommunication equipment to the EDS computer systems and
implementation of required protocols. EDS shall support industry standard X25,
TCP/IP, SNA and NDM file transfer mechanisms. EDS shall cooperate in
implementing new or revised protocols that become accepted and widely used
during the contract period. EDS shall provide necessary local operational
monitoring and cooperate in maintenance and installation processes. All
equipment provided by GLOBAL shall be compatible with EDS’s Systems.

 

 
(b)
 
GLOBAL will distribute, inspect, and review all reports created from information
transmitted or delivered by EDS and reject all incorrect reports within ten (10)
Business Days after receipt thereof for daily reports and within ten (10)
Business Days after receipt thereof for other than daily reports.
Notwithstanding the foregoing time limits, GLOBAL shall promptly inform EDS of
any errors, deficiencies, or irregularities reflected in any such statements
that GLOBAL discovers. Failure to so reject any report collected from such
information shall constitute acceptance thereof. In the event GLOBAL does not
meet the foregoing time limits, GLOBAL shall pay EDS its cost of retrieval for
any data GLOBAL requests.

 

 
(c)
 
GLOBAL will cooperate with EDS to accommodate any reasonable changes or
modifications to the EDS Systems which may occur from time to time as long as
those changes do not adversely impact GLOBAL operations or GLOBAL’s customers.
EDS will coordinate with GLOBAL before scheduling any system changes that have
visibility to GLOBAL or its customers. EDS will reimburse Global for any
reasonable costs or lost time associated with these changes.

 



6



--------------------------------------------------------------------------------

 

 
(d)
 
GLOBAL will (i) comply with (A) all state and federal laws and regulations which
affect the Program, (B) applicable by-laws and regulations of VISA, Visa
International and MasterCard, and (c) EDS’ operating policies and procedures set
forth in the Documentation, (ii) use written material, advice and technical
information provided by EDS in connection with the Program, (iii) be solely
responsible for all collections of its accounts receivable, (iv) except due to
EDS’ nonperformance, negligence or intentional wrongdoing, bear all losses from
uncollected accounts receivable, all costs or expenses incurred in connection
with the collection of accounts, and costs or expenses incurred in connection
with accounts with respect to which there is any controversy, claim, or dispute,
and (v) arrange for such action as may be appropriate or necessary because of
misuse or abuse in the use of any account opened or accepted by it, and other
terms and conditions applicable to transactions effected through it.

 

 
(e)
 
GLOBAL is responsible for the quality and accuracy of all data input to EDS and
will insure that such data are organized in the proper input sequence and format
as specified in writing by EDS and mutually agreed by GLOBAL. Any data submitted
by GLOBAL or by any of GLOBAL’s customers for processing which are incorrect,
illegible, or otherwise not in proper form may be, at EDS’ option, returned to
GLOBAL for correction before processing. In the event GLOBAL or its customer
fails to furnish its data to EDS in the form and in accordance with the schedule
agreed upon, EDS will use all reasonable efforts to reschedule and process the
work as promptly as possible, it being understood that all expenses to EDS
occasioned by such failure will be borne by GLOBAL. Notwithstanding the
foregoing, this paragraph shall not be applicable for the six months immediately
following the Effective Date, and during such time EDS shall give GLOBAL
reasonable assistance in complying with this paragraph.

 

 
(f)
 
In the event that GLOBAL merges or consolidates with any other person or entity,
the result of which is that GLOBAL is not the surviving entity, the obligations
and liabilities under this Agreement shall survive and be binding upon EDS and
such successor with respect to the Services then being provided by EDS. In the
event GLOBAL assumes additional processing business requiring Base Services, as
soon as practicable consistent with the terms of Section 3.1.1 hereof and any
data processing contracts that GLOBAL is required to assume in connection with
such acquisition, EDS shall provide the Base Services therefore and any Other
Services as reasonably requested by GLOBAL.

 

 
(g)
 
GLOBAL will be responsible for conducting a training program adequate to train
its employees in the use and operation of the EDS Systems and Services. GLOBAL
will cooperate with EDS in the scheduling of such training consistent with the
conversion of GLOBAL’s accounts to the EDS Systems.

 

 
(h)
 
GLOBAL will be solely responsible for providing EDS with the information
regarding the BINS and ICAs used to settle all accounts to be processed by EDS
under this Agreement as reasonably necessary for EDS to process hereunder.

 

 
(i)
 
Subject to the exceptions described in Section 3.1.1, GLOBAL shall purchase from
EDS all third party provided Base Services requirements of GLOBAL during the
term of this Agreement.

 
4.2
 
GLOBAL Account Executive. GLOBAL shall designate the GLOBAL Account Executive
who shall be responsible for directing, insofar as EDS is concerned, all
activities of GLOBAL affecting the provision of information technology services
hereunder. The GLOBAL Account Executive shall also work with EDS to establish
GLOBAL priorities for the information technology services provided hereunder.

 
4.3
 
GLOBAL Representations and Warranties. GLOBAL hereby represents and warrants to
EDS that:

 

 
(a)
 
GLOBAL is a limited liability company duly organized, validly existing and in
good standing under the laws of Georgia. It has all requisite corporate power,
franchises, licenses, permits, and authority to carry on its business as such
business has been and is being conducted currently.



7



--------------------------------------------------------------------------------

 

 
(b)
 
GLOBAL has all requisite corporate power and authority to enter into, execute,
and deliver this Agreement and to perform its obligations hereunder. This
Agreement constitutes the valid and binding obligation of GLOBAL enforceable in
accordance with its terms, except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
relating to or affecting the enforcement of creditors’ rights and except that
the remedy of specific performance and injunctive relief may be subject to
equitable defenses and to the equitable discretion of the courts.

 
ARTICLE V.
PAYMENTS TO EDS
 
5.1
 
Transaction Payments. For each month during the term of this Agreement, GLOBAL
shall pay EDS the transaction charges for Base Services as specified in Schedule
A hereto.

 
5.2
 
Charges for Other Services. Upon receipt by EDS of a request by GLOBAL for Other
Services, EDS shall so advise GLOBAL of the charges therefore unless such
charges are provided on Schedule A. Upon GLOBAL’s agreement to pay such charges,
EDS shall provide the requested Other Services in accordance with Section 3.2
hereof. EDS shall not have the right to increase any of the prices on Schedule A
during the term of this Agreement except that pass throughs (including but not
limited to the compensation for the Dedicated SE’s used to provide Services
hereunder) will increase or decrease depending on the actual costs incurred
GLOBAL shall pay for all such Other Services on a calendar month basis.

 
5.3
 
Reruns. GLOBAL shall pay the reasonable charges of EDS for reruns necessitated
by incorrect or incomplete data or erroneous instructions supplied to EDS by
GLOBAL or its customers or agents, and for correction of programming, operator,
and other processing errors caused by GLOBAL, its employees, customers or
agents.

 
5.4
 
Payment.

 

 
(a)
 
All amounts payable to EDS pursuant to this Agreement shall be paid by
electronic funds transfer to EDS from GLOBAL’s account at the Bank designated
for such purpose. EDS will provide GLOBAL a monthly invoice and GLOBAL within
five (5) days shall authorize a wire transfer of all undisputed sums due under
such invoice.

 

 
(b)
 
Any amount due EDS hereunder for which a time for payment is not otherwise
specified shall be due and payable within thirty (30) days after receipt by
GLOBAL of an invoice therefore from EDS.

 

 
(c)
 
Any amount due EDS hereunder that is not paid when due shall thereafter bear
interest until paid at a rate of interest equal to the lesser of eighteen
percent (18%) per annum determined on a three hundred sixty (360) day year or
the maximum non-usurious rate of interest allowed by applicable law.

 

 
(d)
 
Once the bank accounts are separated, in the event EDS submits an incorrect
invoice it shall only have 90 days to correct it or GLOBAL shall be entitled to
rely on such invoice as being correct.

 
5.5
 
Taxes. There shall be added to any charges under this Agreement, and GLOBAL
shall pay to EDS, amounts equal to any taxes, however designated or levied,
based upon such charges, or upon this Agreement, including state and local
privileges or excise taxes based on gross revenue, sales and use taxes, and any
taxes or amounts in lieu thereof paid or payable by EDS in respect of the
foregoing, exclusive, however, of franchise taxes and taxes based on the net
income of EDS.

 
5.6
 
Termination Fee.

 

 
(a)
 
In the event that EDS terminates this Agreement pursuant to Sections 7.2(c),
7.3, or 7.4 hereof or that GLOBAL terminates this Agreement in breach of Section
7.2(a) hereof, the parties agree that



8



--------------------------------------------------------------------------------

 
EDS’s damages resulting from the breach will be difficult if not impossible to
ascertain. Such damages may include without limitation deconversion costs,
personnel and administrative costs, dedicated computer time, equipment, office
space, supplies, printing and microfiche costs, telecommunications, audit costs,
training costs, software, damages to contracts and leases with third parties,
lost profits, and maintenance costs.

 

 
(b)
 
If EDS terminates this Agreement pursuant to Section 7.2(c), 7.3, or 7.4 hereof
or if GLOBAL terminates this Agreement in breach of Section 7.2(a) hereof, then
in lieu of all other damages to which EDS may be entitled, except for payment
obligations for information technology services already provided hereunder (or
that EDS may continue to provide), which shall be an additional cost, GLOBAL
shall (subject to Section 5.6(e) remit to EDS within thirty (30) days of the
date of the termination a termination fee equal to the sum of the following:

 

 
(i)
 
One Hundred Twenty-Five percent (125%) of the reasonable costs (both
out-of-pocket and internal) of EDS incurred in connection with such termination;
and

 

 
(ii)
 
(x) If termination occurs prior to the end of five years following the
Installation Date, Twenty-Five percent (25%); or (y) thereafter,
twelve-and-one-half percent (12.5%) of the revenues EDS would have received in
the absence of such termination, which revenues shall be calculated by
multiplying (A) the average of the monthly revenues received by EDS pursuant to
this Agreement in the preceding six (6) months, by (B) the number of months
remaining before the Expiration Date.

 

 
(c)
 
If GLOBAL terminates this Agreement pursuant to Sections 7.2(b) or 7.4(b)
hereof, or if EDS terminates this Agreement in violation of Section 7.2(a)
hereof, then, in addition to all other damages suffered by GLOBAL and
recoverable under this Agreement, which shall be an additional cost, EDS shall
remit to Global within thirty (30) days after receipt of GLOBAL’s invoice, a
termination fee equal to one hundred twenty-five percent (125%) of all
reasonable costs incurred by GLOBAL in connection with the termination of
services hereunder and the conversion to another source of comparable services.

 

 
(d)
 
The termination fees provided for herein are hereby agreed by the parties hereto
to be a reasonable amount of liquidated damages to compensate EDS for its
termination expenses, lost profits, and all other damages under the
circumstances in which such termination fees would be payable.

 

 
(e)
 
Notwithstanding anything contained in this Agreement to the contrary, in the
event this Agreement is terminated in accordance with its terms (other than
termination by EDS as the result of a breach of this Agreement by GLOBAL for
non-payment) prior to the expiration of the initial five (5) year term, EDS
shall pay GLOBAL the amount described in Schedule C.

 
5.9
 
Direct Settlement. No later than 180 days after GLOBAL’s last transaction is
processed through the Key Bank settlement account—EDS will close the bank
account and any trailing activity related to GLOBAL will be the responsibility
of GLOBAL, the member institutions and the appropriate card companies.

 
ARTICLE VI.
SAFEGUARDING OF GLOBAL DATA, CONFIDENTIALITY, AND AUDIT RIGHTS
 
6.1
 
Ownership and Use of Data. GLOBAL’s data (which shall include any data of
GLOBAL, its parents, direct and indirect affiliates, direct and indirect
subsidiaries and all of their customers held, maintained, or processed by GLOBAL
or EDS)shall remain GLOBAL’s property. Immediately upon termination of this
Agreement (provided that GLOBAL shall have paid to EDS all amounts owing
hereunder) or, with respect to any particular data, on such earlier date that
EDS reasonably determines that it no longer requires the data in order to render
services hereunder, EDS shall, at the written direction of GLOBAL, either erase



9



--------------------------------------------------------------------------------

 
such data from the data files maintained by EDS or return the data to GLOBAL.
EDS shall not utilize GLOBAL’s data for any purpose other than for rendering
services to GLOBAL under this Agreement.

 
6.2
 
Safeguarding Data Integrity. EDS will maintain internal computer data integrity
safeguards (such as access codes, passwords and anti-virus programs) to protect
against the deletion or alteration of GLOBAL’s data in the possession of EDS
consistent with those that are from time to time generally applicable to EDS
information processing centers. Upon payment by GLOBAL of any fees that EDS
incurs, EDS shall provide such additional internal computer data integrity
safeguards as GLOBAL reasonably requests.

 
6.3
 
EDS System Ownership. GLOBAL acknowledges that, except pursuant to the terms of
the License Agreement and this Agreement, the Systems, including computer
programs, documentation, forms, and other system materials used by EDS to
provide the Services, are the proprietary information and trade secrets of EDS
or, with respect to Systems licensed by third party licensors, such licensors,
and any disclosure thereof to third parties will result in substantial monetary
loss and irreparable damage to EDS. Accordingly, GLOBAL agrees not to disclose
such materials to any third party, and to treat the same confidentially and to
safeguard them using the same care and discretion which GLOBAL uses with
materials it regards as confidential. Except as otherwise provided herein and in
the License Agreements, all computer tapes, disks, programs, specifications, and
enhancements developed in connection with the Services are and shall remain at
all times during and after the term of this Agreement the exclusive property of
EDS, and GLOBAL hereby assigns all its rights, title, and interest, if any, in
such tapes, disks, programs, specifications and enhancements to EDS.

 
6.4
 
Confidentiality.

 

 
(a)
 
Except as otherwise provided herein, EDS and GLOBAL each agree that all
confidential information and trade secrets communicated to it by the other,
whether before or after the Effective Date, shall be and were received in strict
confidence, shall be used only for purposes of this Agreement, and that no such
information shall be disclosed by the recipient party, its agents or employees
without the prior consent of the other party, except as may be necessary by
reason of legal, accounting, or regulatory requirements beyond the reasonable
control of the recipient party. The provisions of this Section 6.4 shall survive
termination of this Agreement for any reason.

 

 
(b)
 
In the event that GLOBAL’s data or the EDS Systems or any part thereof should
come into the possession of one or more unauthorized third parties as a result
of a breach of this Article VI, the breaching party shall, at its own expense,
use its best efforts to retrieve such data or systems and, in any event, shall
reimburse the non-breaching party for all reasonable expenses incurred in
connection with its retrieval efforts. In addition to any remedies the
non-breaching party may have, including without limitation remedies set forth in
this Agreement, the non-breaching party shall be entitled to appropriate
injunctive relief against the breaching party and to prevent any other or
further unauthorized use or disclosure thereof or to require the return thereof
and shall be entitled to recover from the breaching party reasonable attorney’s
fees and other costs of obtaining such injunctive relief, it being stipulated
that such breach would cause irreparable harm to the non-breaching party for
which no adequate remedy at law exists.

 

 
(c)
 
The obligations imposed upon either party in this Section 6.4 shall not apply to
Information:

 

 
(1)
 
which becomes available to the public through no wrongful act of the receiving
party; or

 

 
(2)
 
which may be published prior to the date hereof, or

 

 
(3)
 
which is already in the possession of the receiving party and not subject to an
existing agreement of confidence between the parties; or



10



--------------------------------------------------------------------------------

 

 
(4)
 
which is received from a third party without restriction and without breach of
this Agreement; or

 

 
(5)
 
which is independently developed by the receiving party; or

 

 
(6)
 
which is disclosed pursuant to a requirement or request of a government agency
or a court of competent jurisdiction.

 
6.5
 
Security.

 

 
(a)
 
EDS will employ controlled access systems, twenty-four hour on-site personnel,
and alarm systems in EDS locations in which services are performed hereunder by
EDS for GLOBAL.

 

 
(b)
 
Except as provided in Section 6.6 hereof, without the prior consent of EDS, no
employee, agent, contractor, or invitee of GLOBAL shall operate or assist in
operating equipment or Systems to be utilized by EDS hereunder, or enter any
room where any such equipment or Systems are located. Employees, agents,
contractors, and invitees of EDS shall comply with the reasonable rules of
GLOBAL with respect to access to GLOBAL’s offices, data and data files.

 
6.6
 
Audit Rights. EDS shall provide GLOBAL’s internal and external auditors and any
inspectors or agents from any bank or regulatory body exercising jurisdiction
over banks or customers served by GLOBAL’s business, copies of all third party
audits and examination reports (excluding those prepared by regulatory
examiners) and grant such auditors, inspectors or agents reasonable access to
visit the data centers from which EDS provides Services hereunder for the
purpose of performing audits or inspections of GLOBAL or any bank or customer
served by GLOBAL. EDS will provide to such auditors, inspectors, and agents all
such assistance as they may reasonably require, rendered in connection with any
such audit or inspection. For extraordinary assistance, GLOBAL shall pay EDS at
EDS’ then current commercial billing rates for similar services.

 
6.7
 
Contingency Planning. The parties’ responsibilities with respect to contingency
planning will be as follows:

 

 
(a)
 
EDS will develop, maintain and, as necessary in the event of a disaster, execute
a disaster recovery plan (the “EDS Plan”) for the EDS location from which EDS
provides Services hereunder (the “EDS Data Center”) and will provide to GLOBAL
and its auditors and inspectors such access to the EDS Plan as GLOBAL may
reasonably request from time to time. EDS will not be required to provide access
to information of other EDS customers. EDS will test the EDS Plan at least once
every twelve (12) months and provide GLOBAL with a copy of the SAS 70 report
showing the results of such test.

 

 
(b)
 
GLOBAL will develop, maintain and, as necessary in the event of a disaster,
execute a business resumption plan (the “GLOBAL Plan”) for the GLOBAL locations
and the telecommunications links between the GLOBAL locations and the EDS Data
Center relating to the contracts and business being acquired by GLOBAL from EDS
under the Purchase Agreement and will provide to EDS such access to the GLOBAL
Plan as EDS may reasonably request from time to time.

 

 
(c)
 
EDS will provide to GLOBAL such information as may be reasonably required for
GLOBAL to assure that the GLOBAL Plan is compatible with the EDS Plan. Each
party will reasonably cooperate with the other to comply with each other’s Plan.

 

 
(d)
 
Each party will be responsible for the training of its own personnel as required
in connection with all applicable contingency planning activities.

 

 
(e)
 
Each party’s contingency planning activities will comply, as appropriate, with
such of the following regulatory policies as may be applicable to GLOBAL’s
business, as the same may be amended or replaced from time to time:

 
Federal Deposit Insurance Corporation Bank Letter BL-22-88 dated July 14, 1989



11



--------------------------------------------------------------------------------

 

 
Federal
 
Reserve System Supervision and Regulation Number SR-89-16 dated August 1, 1989

 

 
Office
 
of the Comptroller of the Currency Banking Circular Number BC 177 dated July 12,
1989

 

 
Office
 
of Thrift Supervision Bulletin Number TB30 dated July 19, 1989

 
If compliance with any amendments or replacements of the policies listed above
would significantly increase or decrease EDS’ cost of providing Services, the
parties shall review the pricing hereunder.
 
ARTICLE VII.
TERMINATION
 
7.1
 
Dispute Resolution. In the event of any dispute, controversy, or claim with
respect to the interpretation of any provision of this Agreement or the
performance by EDS or by GLOBAL hereunder, the following procedures will be
followed:

 

 
(a)
 
Upon the written request of either parry, each of the parties will appoint a
representative who does not devote substantially all of his or her time to
performance under this Agreement, whose task it will be to meet for the purpose
of endeavoring to resolve such dispute. The representatives will meet for the
purpose of negotiating in good faith to resolve such dispute without resort to
formal proceedings. During the course of such negotiation, the parties will
comply with all reasonable requests for access to relevant information.
Mediation of such dispute, controversy, or claim in accordance with Section 7.1
(b) may not be commenced until the earlier of (i) both representatives
concluding in good faith that amicable resolution through continued negotiation
of the matter in issue does not appear likely, or (ii) forty-five (45) days
after the initial request to negotiate such dispute. All discussions and
negotiations between such representatives shall be deemed privileged and
confidential communications and accorded full privilege as if made through each
party’s attorneys.

 

 
(b)
 
Any dispute, controversy, or claim which relates in any way to this Agreement
and which has not been resolved by the parties using the informal dispute
resolution process described in Section 7.1(a) above shall be referred for
mediation to a mediator selected from the list of qualified mediators maintained
by the association of attorney mediators in the locale agreed upon by the
parties for the conduct of such mediation, which mediator shall be selected by
mutual consent of the parties. Such mediation shall not be binding upon the
parties unless the parties agree in writing to any settlement arising from such
mediation. Costs of the third party conducting the mediation shall be borne
equally by the parties. The fact that mediation has or may be commenced shall
not impair the exercise of any termination rights in accordance with the
provisions of this Agreement.

 
7.2
 
Termination for Cause.

 

 
(a)
 
Except as provided in Section 7.2(b) and 9.7 of this Agreement, neither EDS nor
GLOBAL shall terminate this Agreement prior to the Expiration Date.

 

 
(b)
 
In the event that EDS shall materially default in the performance of any of its
duties or obligations hereunder, which default shall not be substantially cured
within twenty (20) Business Days after notice is given to EDS specifying the
default, then GLOBAL may, by giving notice thereof to EDS, terminate this
Agreement for cause as of a date specified in such notice of termination.

 

 
(c)
 
In the event that GLOBAL shall materially default in the performance of any of
its duties or obligations hereunder (except for a default in payments to EDS),
which default shall not be substantially cured within twenty (20) Business Days
after notice is given to GLOBAL specifying the default, then EDS may, by giving
notice thereof to GLOBAL, terminate this Agreement for cause as of a date
specified in such notice of termination. In the event that GLOBAL materially



12



--------------------------------------------------------------------------------

 
defaults in performance of any of its duty hereunder and EDS elects to terminate
the Agreement in accordance with the provisions hereof, EDS shall be entitled to
the same liquidated damages EDS would be entitled under Section 5.8 if GLOBAL
had terminated this Agreement before the Expiration Date.

 
7.3
 
Termination for Nonpayment. In the event that GLOBAL defaults in the payment
when due of any amount due to EDS hereunder and does not cure such default
within ten (10) Business Days after being given notice of such default, then EDS
may, by giving notice thereof to GLOBAL, terminate this Agreement as of a date
specified in such notice of termination.

 
7.4
 
Termination for Insolvency.

 

 
(a)
 
In the event that GLOBAL becomes or is declared insolvent or bankrupt, is the
subject of any proceedings related to its liquidation, insolvency, or for the
appointment of a receiver, conservator, or similar officer for it, makes an
assignment for the benefit of all or substantially all of its creditors, or
enters into an agreement for the composition, extension, or readjustment of all
or substantially all of its obligations, then the liquidator, trustee, receiver,
conservator, new owner, manager, or other agent or representative shall have
sixty (60) days to notify EDS that it is terminating the Agreement as of a date
within such sixty (60) day period. If EDS is not so notified, this Agreement
shall not be terminated, but shall continue on all of the terms and conditions
stated herein, including, without limitation, the payment terms specified in
Article V. All services provided to GLOBAL by EDS pursuant to this Agreement
shall be deemed to be administrative expenses in the event of GLOBAL’s
insolvency or bankruptcy or the appointment of a receiver, conservator, or
similar officer for GLOBAL.

 

 
(b)
 
In the event that EDS becomes or is declared insolvent or bankrupt, is the
subject of any proceedings related to its liquidation, insolvency, or for the
appointment of a receiver, conservator, or similar officer for it, makes an
assignment for the benefit of all or substantially all of its creditors, or
enters into an agreement for the composition, extension, or readjustment of all
or substantially all of its obligations, then the liquidator, trustee, receiver,
conservator, new owner, manager, or other agent or representative shall have
sixty (60) days to notify EDS that it is terminating the Agreement as of a date
within such sixty (60) day period. If GLOBAL is not so notified, this Agreement
shall not be terminated, but shall continue on all of the terms and conditions
stated herein, including, without limitation, the payment terms specified in
Article V.

 
7.5
 
Rights Upon Termination. Upon termination of this Agreement and payment in full
of all amounts due EDS from GLOBAL, EDS shall provide all of GLOBAL’s master
files in its possession to GLOBAL in the machine-readable format and on media of
EDS’ choice. Subject to the provisions of the License Agreement, GLOBAL shall
promptly return to EDS all copies of the EDS System and documentation of the EDS
System in GLOBAL’s possession and completely erase the EDS System and all
elements thereof from its computer system and, upon EDS’ request, shall execute
and deliver to EDS a written certification that GLOBAL has complied with the
provisions of this Section 7.5 and no longer retains any material relating to
the EDS System.

 
ARTICLE VIII.
INDEMNITIES AND LIABILITY
 
8.1
 
Cross Indemnity. EDS and GLOBAL each agree to indemnify, defend and hold
harmless the other from any and all claims, actions, damages, liabilities,
costs, and expenses, including without limitation reasonable attorneys’ fees and
expenses, arising out of (i) death or bodily injury of any agent, employee,
customer, business invitee or business visitor of the indemnitor, or (ii) the
damage, loss or destruction of any property (other than GLOBAL data) of the
indemnitor.

 
8.2
 
Correcting Defects. In the event that any services provided to GLOBAL are
inaccurate, incomplete, incorrect, or otherwise defective due primarily to EDS’
fault or negligence, EDS shall, at GLOBAL’s option, either correct such defect
without charge to GLOBAL or effect an equitable reduction of the price paid or
payable



13



--------------------------------------------------------------------------------

 
for the services to which such defect relates, provided that EDS has received
written notice of such defect from GLOBAL within twenty (20) Business Days from
the date of which the GLOBAL become aware of, or should have become aware of,
such defect.

 
8.3
 
Limitation of Liability. Except as provided in Sections 3.12, 8.1 or 8.4, in the
event EDS shall be liable to GLOBAL on account of EDS’ performance or
nonperformance of its obligations under this Agreement, whether arising by
negligence, willful misconduct, or otherwise, (a) the amount of damages
recoverable against EDS for all events, acts, or omissions shall not exceed an
amount equal to the lesser of (i) twelve (12) times the aggregate monthly
compensation payable by GLOBAL to EDS pursuant to Section 5.1 hereof for the
month preceding the month in which such damages first arose, or (ii) Ten Million
Dollars ($10,000,000.00) and (b) the measure of damages shall not include any
amounts for indirect, consequential, or punitive damages of any party, including
third parties. Further, no cause of action which accrued more than three (3)
years prior to the filing of a suit alleging such cause of action may be
asserted by either party against the other. In connection with the conduct of
any litigation with third parties relating to any liability of EDS to GLOBAL or
GLOBAL to EDS or to such third parties, EDS and GLOBAL, respectively, shall have
all rights (including the right to accept or reject settlement offers and to
participate in such litigation) which are appropriate to its potential
responsibilities or liabilities.

 
8.4.
 
Infringement Indemnity. EDS and Global each shall indemnify, defend, and hold
harmless the other from and against any and all claims, actions, damages,
liabilities, costs, and expenses, including reasonable attorneys’ fees and
expenses, arising out of any claim or claims of infringement by the indemnitor
of any United States letters patent, trade secret, copyright, trademark, service
mark, trade name, or similar proprietary right conferred by common law or any
law of the United States or any state alleged to have occurred because of action
taken or not taken by the indemnitor.

 
8.5
 
Procedures. The indemnification obligations set forth in this Section 8 will not
apply unless the party claiming indemnification: (i) notifies the other promptly
in writing of any claims in respect of which the indemnity may apply and of
which the notifying party has knowledge in order to allow the indemnitor the
opportunity to investigate and defend the matter; provided, however, that the
failure to so notify will only relieve the indemnitor of its obligations under
this Section 8 if and to the extent that the indemnitor is prejudiced thereby;
and (ii) gives the other party full opportunity to control the response thereto
and the defense thereof, including any agreement relating to the settlement
thereof; provided, however, that the indemnitee will have the right to
participate in any legal proceeding to contest and defend a claim for
indemnification involving a third party and to be represented by legal counsel
of its choosing, all at the indemnitee’s cost and expense. However, if the
indemnitor fails to promptly assume the defense of the claim, the party entitled
to indemnification may assume the defense at the indemnitor’s cost and expense.
The indemnitor will not be responsible for any settlement or compromise made
without its consent, unless the indemnitee has tendered notice and the
indemnitor has then refused to assume and defend the claim and it is later
determined that the indemnitor was liable to assume and defend the claim. The
indemnitee agrees to cooperate in good faith with the indemnitor at the request
and expense of the indemnitor.

 
ARTICLE IX.
MISCELLANEOUS
 
9.1
 
Right of EDS to Perform Services for Others. EDS may perform data processing
services for third parties at any EDS information processing center that EDS may
utilize for processing GLOBAL’s data provided that EDS does not violate any
non-compete provision contained in the Asset Purchase Agreement.

 
9.2
 
Hiring of Employees. During the term of this Agreement and for a period of 12
months thereafter, neither party will solicit, directly or indirectly, for
employment or employ any employee of the other (including an employee of a
parent, direct or indirect affiliate, or direct or indirect subsidiary of either
party) who is or was involved in the performance of such party’s obligations
hereunder without the prior written consent of the other.



14



--------------------------------------------------------------------------------

 
9.3
 
Notices. All notices under this Agreement will be in writing and will be deemed
to have been duly given if delivered personally or by a nationally recognized
courier service, faxed or mailed by registered or certified mail, return receipt
requested, postage prepaid, or by regular mail to the parties at the addresses
set forth below. All notices under this Agreement that are addressed as provided
in this Agreement, (a) if delivered personally or by a nationally recognized
courier service, will be deemed given upon delivery, (b) if delivered by
facsimile, will be deemed given when confirmed as having been received by the
receiving party (c) if delivered by mail in the manner described above, will be
deemed given on the fifth business day after the day it is deposited in a
regular depository of the United States mail, and (d) if delivered by regular
mail, will be deemed given upon actual receipt by the receiving party. Either
party may change its address or designee for notification purposes by giving
notice to the other of the new address or designee and the date upon which such
change will become effective. In the case of EDS:

 
Electronic Data Systems Corporation
5400 Legacy Drive
Plano, Texas 75024
 
Attn: General Manager – Financial Process Management
 
With a copy to:
 
Electronic Data Systems Corporation
5400 Legacy Drive
Plano, Texas 75024
 
Attn: EDS LEGAL AFFAIRS DEPARTMENT
 
In the case of GLOBAL:
 
GLOBAL PAYMENT SYSTEMS, LLC
4 Corporate Square
Atlanta, Georgia 30329-2010
Attention: Corporate Secretary
 
Either party may from time to time change its address for notification purposes
by giving the other prior notice of the new address and the date upon which it
will become effective.
 
9.4
 
Counterparts. This Agreement may be executed in one or more counterparts for the
convenience of the parties hereto, all of which taken together shall constitute
one single agreement between the parties hereto.

 
9.5
 
Relationship of Parties. EDS, in furnishing services to GLOBAL hereunder, is
acting only as an independent contractor. EDS does not undertake by this
Agreement or otherwise to perform any obligation of GLOBAL, whether regulatory
or contractual, or to assume any responsibility for GLOBAL’s business or
operations. EDS has the sole right and obligation to supervise, manage,
contract, direct, procure, perform or cause to be performed, all work to be
performed by EDS hereunder unless otherwise provided herein.

 
9.6
 
Notices, Approvals and Similar Actions. Where notice, agreement, approval,
acceptance, consent or similar action by either party hereto is permitted or
required by any provision of this Agreement, such action shall not be effective
unless in writing signed by the party against whom such action is sought to be
enforced. All requests and designations hereunder shall not be effective unless
in writing. Any approval required by any provision of this Agreement shall be
readily forthcoming unless the party whose consent is required shall state in
writing a valid business reason for withholding such consent.

 
9.7
 
Force Majeure. Each party hereto shall be excused from performance hereunder for
any period and to the extent that it is prevented from performing any action
pursuant hereto, in whole or in part, as a result of delays caused by the other
party or an act of God, war, civil disturbance, court order, labor dispute, act,
omission or failure to perform by a third party (other than EDS’ subcontractors
performing Services hereunder), or other cause beyond its reasonable control,
including without limitation failures or fluctuations



15



--------------------------------------------------------------------------------

 
in electrical power, heat, light, air conditioning or telecommunications
equipment. Such nonperformance shall not be a default hereunder or a ground for
termination hereof; provided, however, that if any non-performance due to force
Majeure shall extend beyond thirty (30) days, the other party may, in its sole
discretion, either (i) terminate this Agreement upon not less than fifteen (15)
days prior written notice, or (ii) suspend performance hereunder and obtain
substitute services until such time as the non-performance is remedied.

 
9.8
 
Waiver. A waiver by either of the parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained.

 
9.9
 
Media Releases. All media releases, public announcements and public disclosures
by any party hereto relating to this Agreement or its subject matter, including
without limitation promotional or marketing material, but not including any
announcement intended solely for internal distribution or any disclosure
required by legal, accounting or regulatory requirements beyond the reasonable
control of such party, shall be coordinated with and approved in writing by the
other party hereto prior to the release thereof, which approval shall not be
unreasonably withheld, conditioned or delayed.

 
9.10
 
Entire Agreement. This Agreement, including any Schedules and Exhibits referred
to herein and attached hereto, each of which is incorporated herein for all
purposes, constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof as of the Effective Date and there are no
representations, understandings or agreements relative hereto which are not
fully expressed herein.

 
9.11
 
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

 
9.12
 
Assignment. Neither party hereto may assign any rights or delegate its
obligations hereunder without consent from the other, which consent may not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
GLOBAL shall have the right to assign this Agreement to a successor in interest
to all or a substantial portion of its business.

 
9.13
 
Amendment. This Agreement may be amended, supplemented, and terminated only by a
written instrument duly executed by both GLOBAL and EDS.

 
IN WITNESS WHEREOF, EDS and GLOBAL have each caused this Agreement to be signed
and delivered by its duly authorized officer, all as of the date fast set forth
above.
 
ELECTRONIC DATA SYSTEMS CORPORATION
 
By:                 /s/   MARTHA J. HULSE

--------------------------------------------------------------------------------

Name:    Martha J. Hulsa
Title:      General Manager,
                Financial Process Management
 
GLOBAL PAYMENT SYSTEMS, LLC
 
By: GPS Holding Limited Partnership, member
 
By:                  /s/  SUELLYN P. TORNAY

--------------------------------------------------------------------------------

Name:    Suellyn P. Tornay
Title:      General Counsel
   
By:    Global Payments Inc., its General partenr
 
By:                  /s/  SUELLYN P. TORNAY

--------------------------------------------------------------------------------

Name:    Suellyn P. Tornay
Title:      Secretary

 



16



--------------------------------------------------------------------------------

 
Schedule A
Pricing & Services
 
EDS will provide processing services to Global Payment Systems (GPS) in the
following areas:
 
·
 
Merchant data processing

 
·
 
Professional services

Prices for the services are bundled. EDS will invoice for the Base Services
based on the price volume of one bill code in each bundle. Miscellaneous
Services are priced separately and EDS will invoice for these based on the
volume and price of each bill code. Definitions of Base Services, Professional
Services, Pass Through items, and their prices are discussed on the following
pages.
 
·
 
Neuraltech (Cadre)

The EDS Network processing system will be able to extract all incoming
chargeback and retrieval activity for agreed upon portfolios and customers,
including but not limited to Merchant Accounting Corporate 055, 057 and 027.
Data for Visa, MasterCard and Diners Club is extracted and transmitted to Global
in Maryland each time incoming data is received from the respective credit card
association. EDS Network processing system will be able to process all outgoing
Chargeback and Retrieval activity for agreed upon portfolios and customers,
including but not limited to, Merchant Accounting Corporate 055, 057, and 027,
which is transmitted form the Global “Cadre” Exceptions Processing system in
Maryland once daily, Monday through Saturday. Data for VISA, MasterCard and
Diners Club is processed through association provided “Edit” software and
transmitted to each card association. The EDS Network system also transmits a
daily extract of all acquired settlement and authorization transactions for
Merchant Accounting Corporate 055 and 027 to the Global in Maryland site. This
transmission occurs Monday through Friday after the evening distribution
process.
 
·
 
Merchant Fraud Reporting System

Provides user parameter driven Fraud Management system (FMS) as part of the
Merchant Accounting System (MAS). This subsystem examines clearing transactions,
authorization transactions, and chargebacks settled to a merchant through the
EDS Merchant Accounting System (MAS) for fraudulent activity. The subsystem
optionally allows a customer to examine transactions for fraud with an online
facility or report. The online facility availability is the same as the
contractual MAS availability. Batch processing to load FMS with available
activity will occur at mutually agreed upon times.
 
·
 
Online Fiche Retention

 
EDS will provide services as described below:
 
o    Eliminate EDS retained copies of fiche and replacing them with online SAR
retention
o    Maintain twelve months within the existing SAR system of reports defined
for fiche generation’
o    Fiche reruns will be provided within 30 days of initial generation
o    No change to the generation of fiche originals or to the current
distribution to Global’s customers
 
·
 
EPS Archive

 
EDS will provide software and services as described below;



1



--------------------------------------------------------------------------------

 

 
o
 
Outside normal transaction processing for non EDS Exceptions Processing (EPS)
system users, EDS will warehouse VISA, MasterCard and Diners transactions on the
EPS transaction archive table for the Global mutually agreeable customers and
portfolios, including but not limited to Merchant Accounting Corporate 055, 057,
and 027. The retention period of data will be six months.

Base Price
 
Ticket posting fee will be assessed on monthly NDC merchant portfolio
transaction (TXNS) Volumes as follows:
 
Price Per Settled and
Non-settled TXNS

--------------------------------------------------------------------------------

  
Monthly Settled &
Non-Settled TXNS  

--------------------------------------------------------------------------------

$0.0027
  
up to 106,082,166
$0.0024
  
106,082,167 to 131,082,000
$0.0023
  
131,082,001 to 147,748,833
$0.0022
  
147,748,834 to 164,415,500
$0.0021
  
164,415,501 and up

 
·
 
A settled transaction is one that EDS introduces into interchange and monetary
settlement occurs as a result. They include but are not limited to sales, cash
advances, credits, reversals, and batch headers (M810). A non-settled
transaction is memo posted to EDS’ Merchant Accounting Systems (MAS), is not
introduced into interchange, and settlement occurs independent of EDS (M830,
M831, and MT 600).

 
Services Included in Base Price
 
·
 
Merchant Account on File

·
 
Additional Merchant Outlet on File

·
 
Merchant Transaction Posting

·
 
Merchant Tape Entry Processing

·
 
Merchant Transmission Entry Processing

·
 
Merchant Reject Processing – both front-end and back-end

·
 
Merchant Batch Header Electronic Processing

·
 
Third Party Authorization Posting

·
 
Daily Advice – Deposit, Adjustment

·
 
Batch/Letter Adjustment

·
 
Electronic Ticket processing Confirmation Letter Statement Creation

·
 
Statement Printing

·
 
Consolidated Chain Merchant Statements

·
 
ACH Tape Settlement

·
 
On-line Merchant Statements – for 4 months

·
 
Ad Hoc Query File Creation & Transmission



2



--------------------------------------------------------------------------------

 
Pricing for Miscellaneous Multi-client
Merchant Services as of October 1, 2001.
 
Merchant Fraud Reporting System
        
Transactions
        
·   Basic Chargeback, per item
  
$4.43
            
·   Basic Retrieval, per item
  
$2.43
 
    Up to 24,000,000
 
.00060
    
·   Additional months of on-line merchant     statements beyond 4
  
$.023 per item
 
    24,000,001 – 48,000,000
 
.00055
         
    48,000,001 – 96,000,000
 
.00050
    
·   Incoming Neuraltech chargeback without     documentation, per item
  
$0.75
 
    96,000,001 and up
 
.00045
                    
·   Outgoing Retrieval request Neuraltech, per     item
                    
$0.20
 
EDS Archive
        
·   Incoming Retrieval Request Neuraltech, per     item
                    
$0.20
 
Transactions
        
·   Ad hoc server
  
$4250/month*
                     
    Up to 24,000,000
 
.00068
    
    *  In the event GLOBAL’s volumes exceed the server’s capacity EDS shall add
additional capacity upon GLOBAL’s request at a mutually agreeable price.
 
    24,000,001 – 48,000,000
 
.00065
      
    48,000,001 – 96,000,000
 
.00062
      
    96,000,001 and up
 
.00059
                          
Telecommunications & Network Management Fee
 
EDS will charge a monthly telecommunications and network management fee of
$21,800 for the multi-client portfolio. Telecommunications fees are considered
pass through and are contingent upon the level of service provided by EDS and
band width required by the customer. New customers will be quoted a fee based on
service.



3



--------------------------------------------------------------------------------

 
Pricing for Miscellaneous Multi-client
Merchant Services as of October 1, 2002.
      
·   Basic Chargeback, per item
  
$4.21
      
·   Basic Retrieval, per item
  
$2.31
      
·   Additional months of on-line merchant     statements beyond 4
              
$.022 per item
      
·   Incoming Neuraltech chargeback without     documentation, per item
              
$0.71
      
·   Outgoing Neuraltech chargeback without     documentation, per item
  
$0.71
      
·   Outgoing Retrieval request Neuraltech per item
  
$0.19
      
·   Incoming Retrieval Request Neuraltech, per     item
              
$0.19
      
·   Ad hoc server
  
$4037.50/month*
      
* In the event GLOBAL’s volumes exceed the server’s capacity EDS shall add
additional capacity upon GLOBAL’s request at a mutually agreeable price.
               
Merchant Fraud Reporting System
      
Transactions
           
    Up to 24,000,000
  
.000570
      
    24,000,001 – 48,000,000
  
.000522
      
    48,000,001 – 96,000,000
  
.000475
      
    96,000,001 and up
  
.000428
      
EDS Archive
           
Transactions
           
    Up to 24,000,000
  
.000646
      
    24,000,001 – 48,000,000
  
.000618
      
    48,000,001 – 96,000,000
  
.000589
      
    96,000,001 and up
  
.000560
      
Telecommunications & Network Management Fee
      
EDS will charge a monthly telecommunications and network management fee of
$21,800 for the multi-client portfolio. Telecommunications fees are considered
pass through and are contingent upon the level of service provided by EDS and
band width required by the customer. New customers will be quoted a fee based on
service.
      

 



4



--------------------------------------------------------------------------------

 
Pass-Through Expense
 
·
 
MasterCard and Visa Fees

 
·
 
Postage used for services rendered to GLOBAL hereunder

 
·
 
Communication Line and Equipment Fees which are requested by GLOBAL

 
·
 
Custom Forms Specifically Requested

 
·
 
Microfiche

 
Professional Services
 
·
 
EDS will quote time/material rates per engagement. Current rates are $80 per
hour, subject to change each anniversary at mutually agreeable prices.

 
·
 
EDS will charge fees for set-up related to telecommunications.

 
·
 
Dedicated SE’s will be billed to GPS based on their fully – loaded total
compensation including space and equipment and including commercially reasonable
travel expenses at cost.

 



5



--------------------------------------------------------------------------------

 
Performance Standards/Service Level Agreement
 
Schedule B
 
This schedule will serve as the agreement for Information Technology
Services-Performance Standards/Service Level Agreement between Electronic Data
Systems (EDS) and Global Payment Systems (Customer)
 
Section 1.1    Outage Notification – Planned Outages
 
Proper notification to the Customer for planned outages will be a minimum of 72
hours with a goal of 7 days.
 
Section 1.2    Planned Outages – Schedule
 
Planned outages will be scheduled between the hours of 2:00 a.m. to 6:00 a.m.
EST. EDS may schedule up to four planned outages a year to exceed the 2:00 a.m.
to 6:00 a.m. window for the purposes of power and Central Processing Unit (CPU)
maintenance. Standards as outlined in Section(s) 3.1 and 3.3 will be waived for
planned outages as long as proper notification, as defined in Section 1.1, has
been made to the Customer. Outages agreed to by customer to support conversion
activities will not be counted against the standards described in Section 3.1
through 3.3.
 
Section 1.3    Outage Notification – Unscheduled Outages
 
The Customer will notify the EDS Westlake Resource Center (WRC) upon discovery
of any unscheduled outage or system problem undetected by EDS. EDS will notify
the Customer upon discovery of any unscheduled outage or system problem not
previously reported by the Customer. EDS will provide periodic status reports to
the Customer during the duration of an unscheduled outage or system problem.
Intervals for status reporting will not exceed 30 minutes if an online outage or
60 minutes if a batch outage.
 
Section 1.4    Outage Reporting
 
The duration of scheduled or unscheduled outages will be reported to the
Customer by EDS on the Daily Standards Performance Report. A Systems Impact
Statement will be provided to the Customer for all unscheduled outages or system
problems within 3 business days of the occurrence. (The Systems Impact Statement
will contain a description of the problem, systems affected, duration of outage,
the short term resolution, the permanent resolution and the date of occurrence.)
 
Section 2.1    Processing Problems – Definitions
 
Processing problems will be defined in accordance with the following severity
codes.
 
Severity  1:
 
An Online application is unavailable for performing normal standard functions or
a batch job has abended and requires immediate repair. The problem has a
financial impact or is of a critical nature and has no temporary work around.
Performance standards as defined in this agreement cannot be met until the
problem is resolved.

 
Severity  2:
 
The problem is of a critical nature and must be resolved prior to the next cycle
or scheduled event relative to the nature of the problem. For example, a
statement cycle.

 
Severity  3:
 
The problem is of a non-critical nature or a work around exists. Performance
standards are not being affected.

 
Severity  4:
 
A problem or issue not requiring System Engineering resources.

 
Section 2.2    Processing Problems – Resolutions
 
EDS will resolve reported processing problems in accordance with the severity
code as outlined below:
 



1



--------------------------------------------------------------------------------

 
Severity 1 – 100% resolved prior to nightly batch cycle or ASAP for online
systems.
Severity 2 – 100% resolved prior to the next scheduled cycle relative to the
problem.
Severity 3 – As prioritized by the Customer.
Severity 4 – Within 5 business days.
 
Section 3.1    Settlement
 
MasterCard Outgoing:
 
Standard:    100% meets the window if received prior to 12:00 a.m. EST.
 
Visa Outgoing:
 
Standard:    100% meets the window if received prior to 12:00 a.m. EST.
 
Diners Outgoing:
 
Standard:    100% meets the window if received prior to 12:00 a.m. EST.
 
Outages caused by failure of MasterCard, Visa, or Diner’s will not be counted
against these standards.
 
Section 3.2    Systems Availability Standards
 
All times referenced below are EST.
 
Exception Processing System
Base Time: 100% available 6:00 a.m. to 8:30 p.m., Monday through Saturday
100% available 8:00 a.m. to 4:00 p.m., Sunday
 
Availability Standard: Daily 99.25% of Base Time:
 
Merchant Accounting System
Base Time: 100% available 8:00 a.m. to 9:00 p.m. 7 days per week
 
Availability Standard: Daily 99.25% of Base Time:
 
Section 3.3    Other Performance Standards
 
a) Mailings
Merchant Statements: 50% mailed within 3 business days, 100% in 4 business days.
 
Letters & Notices: 95% mailed within 3 business days, 100% in 4 business days.
 
Microfiche: 100% mailed within 7 business days.
 
Reports: 100% mailed next business day.
 
b) Data Security Services
Standard: 95% of all Data Security will be completed within 3 business days,
100% in 5 business days



2



--------------------------------------------------------------------------------

 
Section 4.1    Required Processing Files
 
The Customer agrees to transmit all necessary monetary and non-monetary account
information required for batch processing on or before the times established
below. The Customer further agrees that should any of the listed files not be
received prior to the established deadlines, the batch cycle will be processed
without the data in the transmission, or, upon Customers option, the batch cycle
will be held until receipt of such file and all standards for that cycle will
have been considered to have been met by EDS.
 



3



--------------------------------------------------------------------------------

 
Schedule C
 
The parties shall determine the number of months remaining in the unexpired term
of the contract (including the month in which the termination occurs) and shall
multiply that number by $83,400 in order to determine the amount owed to GPI
under Section 5.8 (e).







1